COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Bruce Egrim Joseph v. The State of Texas

Appellate case number:    01-14-00737-CR

Trial court case number: 05-DCR-043408A

Trial court:              268th District Court of Fort Bend County

Date motion filed:        October 21, 2014

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Panel consists of Justices Higley, Bland, and Sharp.


Date: November 13, 2014